Exhibit 10.9

 

No.:___________________

 

Labor Contract

 

As per Labor Law of the People’s Republic of China, Labor Contract Law of the
People’s Republic of China and other relevant laws and regulations, the
following contract (hereinafter referred to as “this Contract”) is made and
entered into by and between Party A and Party B voluntarily on the basis of
equal negotiation, whereby both parties hereto agree to abide by all terms and
conditions set forth below.

 

I. Basic Information of Both Parties

 

Article 1 Party A: Beijing Luji Technology Co., Ltd.

 

Article 2 Party B: Tian Xiangyang

Type of household: Non-agriculture

ID card No.: 132521197207010022

Name of other valid certificate: ID card

Certificate No.: /

Residential address in Beijing: No. 30 yard, Shixing Street, Shijingshan
District, Beijing

Post Code: 100041

Registered permanent residence: West Shuncheng Street, Shacheng Town, Huailai
County, Hebei Province

Name of immediate family: Tian Quhai; contact phone: 187 1012 1183

Relationship with the party concerned: Nephew and uncle

 

II. Term of This Contract

 

Article 3 This Contract becomes valid formally on January 1, 2019, including a
probationary period which expires on DD MM YY. This contract will expire on
December 31, 2022.

 

III. Working Contents and Workplace

 

Article 4 Party A agrees Party B to serve as the president (type of work) based
on the working demand.

 

Article 5 According to the operation characteristics of Party A’s post (type of
work), Party B shall work at the Company’s operating site and other external
organizations designated by Party A.

 

Article 6 Party B ensures it works for Party A as per the job responsibilities
and performance appraisal requirements.

 

IV. Working Hours and Holidays

 

Article 7 Party B shall work for 8 hours per day. Party A shall ensure Party B
can rest for 2 days at least per week based on the working demand, and may also
ask Party B to work on duty on weekend or during legal holiday based on the
working demand.

 

Article 8 Party A’s holiday system applicable to Party B: Party B’s duty during
legal holidays is subject to the national regulations while the rest is subject
to Party A’s attendance system.

 

 

 



 1 

 

 

V. Labor Remuneration

 

Article 9 Party A shall pay Party B salary of last month in the form of currency
prior to the 15th day of each month. Party B’s basic salary after the expiration
of probationary period is RMB 43,263.00. Party B’s other treatment is subject to
Party A’s wage distribution standard and regulations on the management of
performance appraisal of the post. Party B’s salary in the probationary period:
80% of the salary paid after becoming a formal employee.

 

Other provisions:

 

Article 10 If Party A has no sufficient working assignments, so that Party B has
to wait for assignments, Party A shall pay Party B monthly living expenses which
are no lower than the minimum wage standard of Beijing.

 

Article 11 Party A shall place and pay relevant social insurance for the
employee that becomes a formal employee through preliminary appraisal as per
relevant national regulations.

 

Article 12 Party A shall deal with work injury of its employees by referring to
relevant national regulations.

 

VI. Labor Discipline

 

Article 13 Party B must abide by all the management systems that Party A
prepares lawfully.

 

Article 14 Party B shall abide by professional ethnics, and shall not impair the
interests of Party A or the owner, divulge Party A’s commercial secrets or
extort the company and company leaders with any cause.

 

Article 15 Party B shall keep Party A’s secrets in strict confidence when
working for Party A and even after leaving office and shall not defame the
company and company leaders after leaving office.

 

VII. Education and Training

 

Article 16 Party A shall provide vocational education and skill training for the
workers as per the relevant national regulations on vocational education and
employment admission and its realities.

 

VIII. Rescission, Change, Termination and Renewal of This Contract and Relevant
Provisions

 

Article 17 Before both parties rescind or terminate this Contract, Party B shall
assist Party A in work handover as per Party A’s regulations. Party A shall
issue the certificate of labor contract rescission or termination and deal with
labor relationship transfer formalities for Party B when rescinding or
terminating this Contract. Both parties shall decide on the renewal of this
Contract prior to December 31 each year.

 

 

 



 2 

 

 

Article 18 Party A is entitled to rescind this Contract in any of the following
cases:

 

(1) Party B proves to dissatisfy the enrollment conditions in the probationary
period;

 

(2) Party B violates labor discipline or Party A’s rules and systems;

 

(3) Party B involves serious gross negligence or jobbery, which causes serious
damage to Party A’s interests; or

 

(4) Party B is subjected to the investigation of criminal responsibilities as
per laws.

 

Article 19 In case of rescinding this Contract with Party B as per Article 26
and 27 of Labor Law, Party A shall deal with relevant matters as per laws.

 

Article 20 Both parties can change this Contract after reaching consensus via
negotiation.

 

Article 21 If Party B proves to be incompetent for the job in the probationary
period, Party A can adjust its post, degrade or dismiss Party B at all times.
Where Party B’s performance appraisal fails to satisfy the standard for 3
consecutive months, Party B is seen unable to be competent for the job. In such
case, Party A can arrange Party B for other work or try to persuade him to quit
by sending a notice to Party B 30 days in advance.

 

If any regular employee asks for resignation during the validity of this
Contract, he/she shall provide a resignation application or report to Party A in
written form 30 days in advance and assist Party A in dealing with work
handover. If the middle-level leaders and above ask for resignation during the
validity of this Contract, he/she shall bring forth a written resignation
application 2 months in advance. For the deputy general managers and above
offering to resign within the term of this Contract, he/she shall bring forth a
resignation application in writing three months in advance. Otherwise, the
Company has the rights to deduct the wage, bonus, on-duty fees, etc. that have
not been paid. If they cause serious economic loss to Party A, Party A reserves
the rights to investigate their violation liabilities.

 

IX. Violation Liabilities

 

Article 22 Both parties must perform this Contract in good faith upon the
conclusion.

 

Article 23 Where Party B receives the vocational technical training during the
validity of this Contract (including post transfer) at Party A’s expenses, if
Party B violates this Contract, Party B shall pay Party A liquidated damages for
Party A unconditionally.

 

Article 24 If either party cannot perform this Contract or causes any economic
loss or losses due to force majeure, the due party does not need to bear
violation liabilities.

 

X. Dispute Resolution

 

Article 25 In case of any dispute arising out of the performance of this
Contract, either party can apply to the labor dispute mediation committee at
Party A’s site for mediation; if mediation fails, they can apply to the labor
dispute arbitration commission with jurisdiction in writing for arbitration
within sixty days upon the occurrence of dispute or may directly apply to the
said commission directly. In case of having an objection to the arbitration
award, they can file a lawsuit to the people’s court at Party A’s site.

 

 

 



 3 

 

 

Supplementary Provisions

 

Article 26 Any matters unmentioned herein shall be resolved by both parties via
negotiation. This Contract is executed in duplicate with each party holding one
respectively.

 

Article 27 Appendices to this Contract: Copy of Party B’s ID card, diploma and
household register certificate (or temporary residential permit), resume, health
certificate, certificate (or warranty) of no criminal record. Party B shall
ensure the authenticity of the certificates; otherwise, it shall bear all the
consequences arising therefrom.

 

Party A: Beijing Luji Technology Co., Ltd.

Seal: Special Seal for Contract of Beijing Luji Technology Co., Ltd.

Responsible person: Tian Xiangyang (signature)

(Signature or seal)

Contact phone:

Party B: (signature)

Tian Xiangyang (signature)

Date of signature: January 1, 2019 Date of signature: January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 